Citation Nr: 0929609	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  08-23 043A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for dental trauma. 


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel











INTRODUCTION

The Veteran had active military service from May 1953 to May 
1955. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2008 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Buffalo, New York.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  Dental trauma was not shown in service, and the Veteran 
does not have a dental disability or condition resulting from 
a combat wound or other service trauma. 


CONCLUSION OF LAW

Dental trauma was neither incurred in nor aggravated by 
service.  38 U.S.C.A. §§  1110, 1131, 1712 (West 2002); 38 
C.F.R. §§ 3.381, 17.161 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was signed into law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2007).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

In October 2007, prior to the rating decision on appeal, the 
RO sent the Veteran a letter informing of the criteria to 
establish entitlement to service-connected compensation for 
his dental condition.  The Veteran was afforded time to 
respond before the RO issued the June 2008 rating decision on 
appeal.  

The Board accordingly finds that the Veteran has received 
sufficient notice of the information and evidence needed to 
support his claim and has been afforded ample opportunity to 
submit such information and evidence.  

The October 2007 letter also satisfies the statutory and 
regulatory requirement that VA notify a claimant, what 
evidence, if any, will be obtained by the claimant and what 
if any evidence will be obtained by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  

The October 2007 letter advised the Veteran that VA is 
responsible for getting relevant records from any Federal 
Agency including medical records from the military, VA 
hospitals (including private facilities where VA authorized 
treatment), or from the Social Security Administration.  The 
letter also advised the Veteran that VA must make reasonable 
efforts to help the Veteran get relevant records not held by 
any Federal agency, including State or local governments, 
private doctors and hospitals, or current or former 
employers. 

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
Veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained, the first three content-of-notice requirements 
have been met in this appeal.  On April 30, 2008, VA amended 
its regulations governing its duty to provide a claimant with 
notice of the information and evidence necessary to 
substantiate a claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  Importantly, the third sentence of 38 C.F.R. 
§ 3.159(b)(1), which stated that "VA will also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim," was removed.  This 
amendment applies to all applications for benefits pending 
before VA on, or filed after, May 30, 2008.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the Veteran before the rating action on appeal.  However, the 
Board finds that any arguable lack of full pre-adjudication 
notice in this appeal has not, in any way, prejudiced the 
Veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
Veteran because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the Veteran notice of what was 
required to substantiate the claim on appeal, and he was 
afforded an opportunity to submit such information and/or 
evidence.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (Veteran status, existence of a disability, connection 
between the Veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  

In this appeal, the first Dingess element (Veteran status) is 
not at issue, and as noted above the October 2007 letter 
advised the Veteran of the second and third Dingess elements 
(existence of a disability and connection between the 
Veteran's service and that disability).  

In regard to fourth and fifth Dingess elements (degree of 
disability, and effective date pertaining to the disability), 
the October 2007 letter also advised the Veteran of these 
elements.  Therefore, there is accordingly no possibility of 
prejudice to the Veteran under the notice requirements of 
Dingess.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the Veteran in connection with the claim on appeal.  

The Veteran's post-service VA medical records have been 
associated with the claims file.  The Board notes that the 
Veteran's service treatment records are not part of the 
claims file because they have been found to be destroyed 
while in VA custody.  If service records are presumed to have 
been destroyed while in government custody, VA's duty to 
assist is heightened and includes an obligation to search for 
other forms of records that support the claimant's case.  
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Moore v. 
Derwinski, 1 Vet. App. 401 (1991).  There is also a 
heightened obligation to explain findings and to carefully 
consider the benefit-of-the-doubt rule in cases where 
presumed destroyed while in custody of the government.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992). 

The Veteran has not identified, and the file does not 
otherwise indicate, that there are any other VA or non-VA 
medical providers having existing records that should be 
obtained before the claims are adjudicated.  The Board notes 
that the Veteran has not been afforded a VA examination and 
under the recently published version of 38 C.F.R. 
§ 3.159(c)(4), in a claim for disability compensation, VA 
will provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  A medical 
examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but:  (A) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) establishes that the Veteran 
suffered an event, injury or disease in service, or has a 
disease or symptoms of a disease listed in § 3.309, § 3.313, 
§ 3.316, and § 3.317 manifesting during an applicable 
presumptive period provided the claimant has the required 
service or triggering event to qualify for that presumption; 
and (C) indicates that the claimed disability or symptoms may 
be associated with the established event, injury, or disease 
in service or with another service-connected disability.  See 
66 Fed. Reg. 45,631 (Aug. 29, 2001).  However, in the present 
case an examination is not required since the evidence of 
records fails to suggest that the Veteran had any dental 
trauma that is related to the Veteran's period of military 
service. 38 U.S.C.A. §§  1101, 1131, 5103, 5103A, 5107;  
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310(a).  

Finally, the Veteran was advised of his right to a hearing 
before the RO and/or before the Board, but he waived that 
right.  
 
Under these circumstances, the Board finds that the Veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for service 
connection for dental trauma. 


II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
Veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2008).  

Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.   Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  

The Veteran asserts that during service he was hospitalized 
for a ruptured appendix after a motor vehicle accident and 
when he woke up from surgery he realized that his upper teeth 
were extracted.  He asserted that he questioned why his 
teeth, which he thought were healthy, were extracted and he 
was not given a reason.  He reported that he was in the 
hospital for 30 days and then 2 months later he received 
dentures; however, his top teeth were at a 45 degree angle 
and they had to make him a second set of dentures.  He stated 
that he still has his first set of dentures.

In 1955 Public Law No. 84-83 was enacted and it restricted 
Class II treatment to a one-time completion basis and 
required that the application for treatment be made within 
one year of release from service; these provisions are 
contained in the current law and regulations.  38 U.S.C.A. § 
1712(b)(1)(B) and (C); 38 C.F.R. § 17.161.  

Under current law and regulations, outpatient dental 
treatment may be authorized by the Chief of the Dental 
Service, for beneficiaries to the extent prescribed and in 
accordance with the applicable classification and provisions 
set forth in this section:  

(a) Class I.  Those having a service-connected compensable 
dental disability or condition, may be authorized any dental 
treatment indicated as reasonably necessary to maintain oral 
health and masticatory function.  There is no time limitation 
for making application for treatment and no restriction as to 
the number of repeat episodes of treatment.  

(b) Class II.  Those having a service- connected 
noncompensable dental condition or disability as shown to 
have been in existence at the time of discharge or release 
from active service, may be authorized any treatment 
indicated as reasonably necessary for the one-time correction 
of the service-connected noncompensable condition.  

Class II (a).  Those having a service- connected 
noncompensable dental condition or disability adjudicated as 
resulting from combat wounds or service trauma may be 
authorized any treatment indicated as reasonably necessary 
for the correction of such service-connected noncompensable 
condition or disability.  38 U.S.C.A. § 1712 (West 2002); 38 
C.F.R. § 17.161 (a) (b) and (c) (2007).  

The Veteran may establish entitlement to indefinite VA dental 
treatment by establishing service connection for a 
compensable dental disability or service connection for a 
noncompensable dental disability due to combat wounds or 
service trauma.  

Veterans having a service-connected noncompensable dental 
condition determined to be the result of combat wounds or 
other service trauma will be eligible for VA dental care on a 
Class II(a) basis.  38 U.S.C.A. § 1712(b)(1)(C); 38 C.F.R. § 
17.161(c).  The significance of finding that a dental 
condition is due to service trauma is that a Veteran will be 
eligible for VA dental treatment for the condition without 
the usual restrictions of timely application and one-time 
treatment.  See 38 C.F.R. § 17.161(c) (2008).

When applicable, a determination will be made as to whether a 
defective, missing, or diseased tooth, or diseased 
periodontal tissue, is due to a combat wound or other service 
trauma.  See 38 C.F.R. § 3.381(b) (2008).  Therapeutic and 
restorative dental treatment, for example, fillings, bridges, 
and extractions, almost always involves physical impact of 
the teeth.  The intended effect of dental treatment performed 
in service, including extractions of teeth, is not considered 
dental "trauma" as the term is defined in 38 C.F.R. §§ 3.381 
and 17.161 (and former § 17.123(c)).  See VAOPGCPREC 5-97 
(Jan. 22, 1997; revised Feb. 25, 1997).

The February 1997 VA General Counsel opinion that the term 
"service trauma" did not include situations where a Veteran's 
teeth were extracted as a part of ordinary dental treatment 
received during service or from VA.  See VAOPGCPREC 5-97 
(Opinion issued January 1997, addendum issued February 1997).  
That opinion specifically held that, for the purposes of 
determining whether a Veteran has a Class II(a) eligibility 
for dental care under 17 C.F.R. § 17.123(c) (1999) (now found 
at 38 C.F.R. §§ 3.381, 17.161(c)), the term "service trauma" 
did not include the intended effects of treatment provided 
during the Veteran's military service.  

The Board notes that the Court has held that held that 
removal of a Veteran's teeth in service by military dentists 
as a result of periodontal disease did not constitute 
"service trauma" within meaning of statute VA outpatient 
dental services for "a service-connected dental condition or 
disability due to combat wounds or other service trauma."  
See Nielson v. Shinseki, 23 Vet. App. 56 (2009).  The Court 
in Nielson v. Shinseki also held that the plain meaning of 
the term "service trauma" as used in the statute 
authorizing VA outpatient dental services for "a service-
connected dental condition or disability due to combat wounds 
or other service trauma" is an injury or wound violently 
produced while the injured or wounded is in the armed forces; 
thus, a Veteran is entitled to VA outpatient dental services 
and dental appliances when he has a dental condition 
resulting from an injury or wound violently produced while 
the Veteran was in the armed forces.  See Nielson v. Shinseki 
and 38 U.S.C.A. § 1712(a)(1)(C); 38 C.F.R. § 17.161(c).

The Board notes that the Veteran has never asserted that his 
in-service teeth extraction was a result of trauma and that 
in fact he was hospitalized for a ruptured appendix and he 
was never told why his teeth were extracted.  Accordingly, 
the Board finds that there is no evidence that his dentures 
were a result of a sudden external force and were result of 
injury or wound that was violently produced.  Therefore, the 
Board finds that the Veteran's dentures were not a result of 
service trauma but were extracted as part of ordinary dental 
treatment and as a result is not eligible for dental care 
under 38 C.F.R. §§ 3.381, 17.161(c).

Given these facts, the Board finds that service connection 
for dental trauma must be denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  







ORDER

Service connection for dental trauma is denied. 


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


